Aikens J.
delivered the opinion of the Court.
A joinder of distinct causes of action, which might be joined at common law, is no where forbidden by our statute. It is the matter in demand or cause of action, which determines the jurisdiction of a Justice of the Peace, over the action or suit itself. (St. 15 Nov. 1821, Sec. 1.) It is only from the action or suit originally made cognizable before a Justice of the Peace, that the jurisdiction of the County Court is taken away. (2 Stat. 101.)
From a recurrence to the matters in demand, which are legally joined in this suit, it appears that a Justice of the Peace had not jurisdiction of the action. The County Court therefore had jurisdiction of the action. The principle settled in the case Keys v. Weed. 1 D. Chip. Rep. 379 governs this case.
Judgment that the action do not abate.